Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 5/27/2022, Applicant has amended Claim 7, cancelled Claim 8, and added new claims, Claims 25-27.  
Claims 5-6, 15-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 2-3, 7, 9-14 and 25-27 are under consideration. 


Withdrawn Objection to Drawings
The prior objection to Figures 4, 5A & 5B of the Specification as not conforming to sequence rules is withdrawn in light of Applicant’s amendments filed 5/27/2022.

Withdrawn Objection to Specification
The prior objection to the disclosure because it contained embedded hyperlinks and/or other form of browser-executable code is withdrawn in light of Applicant’s amendments filed 5/27/2022.


Withdrawn 35 USC § 103 
The prior rejection of Claims 2-3, 7, and 12 under 35 U.S.C. 103 as being unpatentable over Fujinaga et al., (PNAS, 1999, 96:1285-1290) is withdrawn in light of Applicant’s amendment of Claim 7 to limit the genetically modified cell to an immune cell or precursor thereof, which is a limitation Fujinaga is silent to. Specifically, Fujinaga teaches the genetically modified cell is a CHO cell.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-3, 7, 9-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmayer et al., (US 2003/0087273, filed 6/01/2002, prior art of record), and Fujinaga et al., (PNAS, 1999, 96:1285-1290, prior art of record).

Holzmayer teaches genetically modified host cells for identifying and validating suppressors of HIV infection (Abstract, Summary of Invention, [0021-0022, 0034-0036, 0040, 0069], see claims 1-13 of Holzmayer).
In regard to claim 7, Holzmayer teaches that the suppressor of HIV infection targets CCNT1 (alias cyclin T1) (p. 14, Table IA, p. 15, Table IB, [0021], see claim 1 of Holzmayer). 
Furthermore, in regard to the type of cell as per claim 7, as well as claims 9-11, Holzmayer teaches the host cells are T cells ([0034, 0072-0073, 0094], see claims 4 and 13 of Holzmayer). Specifically, in regard to claim 11, Holzmayer teaches that CD4 T cells were an obvious choice because CD4 is the cell surface receptor for HIV and are the predominant cell type associated with HIV disease progression [0007, 0015, 0073, 0094]. In regard to claims 12 and 25, Holzmayer teaches the host cell is human ([0021, 0034, 0040, 0073, 0088, see claims 12, 13, and 20-21 of Holzmayer), which would have had obvious clinical significance for the treatment and prevention of HIV (Abstract).
	However, although Holzmayer teaches that the cells are genetically modified with suppressors of HIV infection such as decoys and transdominant mutants, which are mutant proteins that competitively inhibit the normal function of the wild-type protein and can inhibit certain stages of the viral life cycle [0014-0015, 0035], they are silent with respect to a mutant form of CCNT1 comprising a C261Y mutation.
Fujinaga teaches genetically modified cells comprising genetically modified copies of the human cyclin T1 protein CCNT1. With respect to claim 7, Fujinaga teaches the amino acid sequence of human CCNT1, which appears to be identical to the amino acid sequence of SEQ ID NO:1 with the exception of the cysteine at position 261 (p. 1286, see sequence “hT” of Fig. 1A). Specifically, Fujinanga teaches a genetically modified human CCNT1 comprising a tyrosine corresponding to position 261 of SEQ ID NO:1. 
In regard to claims 2 and 3, as shown in Fig. 1A, Fujinaga teaches the genetically modified CCNT1 protein comprises a glycine corresponding to position 3 and a proline corresponding to position 31 of SEQ ID NO:1. 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified host human cell comprising a suppressor of CCNT1 as suggested by Holzmayer and to substitute the C261Y CCNT1 mutant as taught by Fujinaga with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Fujinaga because the human CCNT1 comprising the C261Y mutation does not support Tat transactivation, which is essential for HIV replication (p. 1285, Introduction, p. 1286, Figs. 4 & 5). Furthermore, Holzmayer herself suggests that such an ability to inhibit HIV replication would exhibit a HIV resistance and a survival advantage for genetically modified cells [0015, 0040].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/27/2022 are acknowledged.
Applicant argues that there would have been no motivation to choose the C261Y CCNT1 mutant of Fujinaga as the suppressor of HIV infection in the genetically modified cell of Holzmayer. Specifically, Applicant argues that Holzmayer teaches decoys and transdominant mutants, and defines the later as proteins that competitively inhibit the normal function of the wild-type protein in a dominant fashion. However, Applicant argues that Fujinaga does not demonstrate that the C261Y CCNT1 mutant can competitively inhibit the wild-type CCNT1 protein. In fact, Applicant points out that Fuginaga teaches that expression of mouse cyclin T did not decrease the effects of Tat in human cells. Thus, Applicant alleges that C261Y CCNT1 mutant does not competitively inhibit the normal function of wild-type CCNT1 in a dominant fashion as required by Holzmayer, and therefore would not have been obvious to use in the genetically modified cells of Holzmayer.
Applicant's arguments have been fully considered but they are not persuasive. 
As a first matter, decoys and transdominant mutants are only two types of suppressors of HIV taught by Holzmayer, which include a variate of genetic suppressors elements such as nucleic acid molecules corresponding to the human genes themselves, sense and antisense nucleic acids, as well as knockouts. Thus, Holzmayer is broadly interested in identifying and using human genes and their encoded products for the treatment and prevention of HIV (Abstract). The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant is reminded that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In instant case, the nucleic acid molecules and modifications to be included as genetic suppressors elements of HIV infection taught by Holzmayer were typical agents found in the antiviral art and appear both in the specification and in the claims. Thus, a mutant of the CCNT1 gene that could suppress HIV by not participating in Tat transactivation, to wit, the C261Y mutant of the human CCNT1 gene, would have been understood as reasonably encompassed by the genus of suppressors of HIV sought by Holzmayer. 
As a second matter, contrary to Applicant’s assertion that the C261Y CCNT1 mutant of Fujinaga would not have acted as transdominant mutant in the genetically modified host cells of Holzmayer with a reasonable expectation of success, it must first be noted that Fujinaga teaches that human cyclin T (i.e., CCNT1) is used by the HIV Tat protein to form a complex with TAR that is essential for HIV replication (Abstract & Introduction of Fujinaga), which combined with the teaching of Holzmayer to target the CCNT1 gene in the first place, made it an obvious human target gene to for the genetically modified cells of Holzmayer. Furthermore, although Fujinaga teaches that the mouse cyclin T does not interfere with Tat protein in human cells, this is not germane to targeting the human cyclin T gene. In fact, Fujinaga teaches that “Mouse cyclin T binds to Tat weakly and is unable to facilitate interactions between Tat and TAR” (Abstract). Based on this knowledge, Fujinaga identifies C261 as a difference between mouse and human CCNT1 and then demonstrates that the C261Y mutation in human CCNT1 is unable to facilitate the interaction between Tat and TAR (p. 1285, Introduction, p. 1286, Figs. 4 & 5).  Thus, the C261Y CCNT1 mutant would have been an obvious suppressor of HIV infection to choose for the genetically modified cells of Holzmayer. To address whether the C261 CCNT1 mutant acts as a decoy or transdominant, Fujinaga uses CHO cells that express wild-type human cyclin T that leads to Tat transactivation (“hT726 (wt)”, lane 3). However, co-transfection of the C261Y CCNT1 mutation “abrogated the effect of human cyclin T in CHO cells” (p. 1289, last para, Fig. 4, lane 7). Thus, it appears that the C261Y CCNT1 mutant of Fujinaga worked as a decoy or transdominant suppressor of HIV.  Furthermore, absolute predictability that the C261Y CCNT1 mutant of Fujinaga would work by way of being a transdominant mutant when used as a suppressor of HIV in human immune cells is not a necessary prerequisite to a case of obviousness. Rather, it is the degree of predictability that one of ordinary skill would have found to be reasonably sufficient to choose the C261Y CCNT1 mutant as a suppressor of HIV in immune cells.
	

	

Claims 13-14, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmayer et al., (US 2003/0087273, filed 6/01/2002, prior art of record), and Fujinaga et al., (PNAS, 1999, 96:1285-1290, prior art of record), as applied to claims 7 and 25, in further view of Duchateau et al., (WO2014/191128, filed 4/01/2014, prior art of record), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, prior art of record) and Frendewey et al, (US 2016/0145646, filed 11/20/2015, prior art of record)

As stated supra, Holzmayer and Fujinaga suggest genetically modified host human cells comprising a CCNT1 C261Y mutant to suppress HIV infection.
In regard to claim 27, as stated supra, Holzmayer teaches the host human cells are T cells ([0034, 0072-0073, 0094], see claims 4 and 13 of Holzmayer).
However, in regard to claims 13-14, and 26, although Holzmayer discloses the homozygous knockout of target genes to confer HIV resistance ([0031, 0038-0039], see claims 20-21 of Holzmayer), they are silent with respect to a knockin/knockout comprising homozygous replacement of the wildtype CCNT1 gene for the C261Y CCNT1 mutants.
In regard to claims 13-14, and 26, Duchateau teaches a method genetically modified T cells that target antigens such as HIV specific antigens for immunotherapy of viral infections (Abstract, p. 6, 3rd para., p. 31, last para., p. 34, 2nd para., p. 4, 2nd para.). Specifically, in regard instant claims, Duchateau teaches a method for making genetically modified cells comprising an “allele swap” by knocking out a gene with an endonuclease and overexpressing an exogenous mutant gene in its place (Abstract, p. 4, Summary of Invention, p. 16, last para., p. 22, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to genetically modify a T cell comprising an exogenous mutant CCNT1 gene and knocking out an endogenous wildtype CCNT1 gene as suggested by Holzmayer and Fujinaga and combine an “allelic swap” as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para. and last para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., mutant CCNT1). In regard to the reasonable expectation of success of generating a knock-in/knock-out T cell for immunotherapy purposes gene as suggested by Holzmayer, Schumann et al. (2015) demonstrates that Cas9 specifically and efficiently can genetically modify primary human CD4 T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
	However in regard to instant claims, as stated supra, although Holzmayer suggests a homozygous knockout of the target gene, they do not provide a preferred embodiment of genetically modified cells comprising both copies of the wildtype CCNT1 swapped for mutant CCNT1.
	In regard to instant claims, Frendewey et al. (2016) teaches genetically modified cells and methods for making them by CRISPR/Cas9, wherein both alleles of the cell are modified (Abstract, [0102-0103, 0148-0159, 0173, 0196, 0202, 0230-0234]).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to genetically modify a T cell comprising an exogenous mutant CCNT1 gene swapped for the endogenous wildtype CCNT1 gene as suggested by Holzmayer et al. and do so in a homozygous manner where both alleles are modified as taught by Frendewey with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Holzmayer herself suggests homozygous knockout of the target gene. Thus, one of ordinary skill would have also understood that swapping both copies of the wildtype CCNT for the mutant CCNT1 would improve the ability of the mutant CCNT1 to inhibit the Tar activation over one copy. Moreover, similar to Duchateau, Frendewey teaches that the biallelic swaps can occur in a single targeting step [0103, 0231], thereby increasing efficiency and reducing handling the genetically modified cells. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/27/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's new claims necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633